 


109 HR 3249 IH: Social Security Disability Determination Simplification Act of 2005
U.S. House of Representatives
2005-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3249 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2005 
Mr. Goode introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to eliminate reconsideration as an intervening step between initial benefit entitlement decisions and subsequent hearings on the record on such decisions. 
 
 
1.Short titleThis Act may be cited as Social Security Disability Determination Simplification Act of 2005.
2.Elimination of reconsideration in the review process governing decisions on benefit entitlement
(a)In generalSection 205(b)(1) of the Social Security Act (42 U.S.C. 405(b)(1)) is amended by adding at the end the following new sentence: Opportunity for a hearing under this title in accordance with this subsection with respect to any initial decision or determination under this title shall be available without any requirement for intervening reconsideration..
(b)Conforming amendmentsSection 205(b) of such Act is amended—
(1)by striking paragraph (2); and
(2)by redesignating paragraph (3) as paragraph (2).
(c)Effective dateThe amendments made by this section shall apply with respect to initial decisions and determinations (subject to opportunity for a hearing to the extent provided under section 205(b) of the Social Security Act) issued after 1 year after the date of the enactment of this Act. 
 
